---------------~----~-




                                                                                              FILED
                                      UNITED STATES DISTRICT COURT
                                                                                               JUN - 8 2010
                                      FOR THE DISTRICT OF COLUMBIA                     Clerk, U.S. District & Bankru tc
                                                                                      Courts for the District of CO'U~bra

                                                               )
     Faraud K. Muhammad,                                       )
                                                               )
                Plaintiff,                                     )
                                                               )
                ~                                              )      Civil Action No.       1(. \)94 f..
                                                               )
     Governor to the CIA in Northern Illinois et al.,          )
                                                               )
                Defendants.                                    )


                                           MEMORANDUM OPINION

                The plaintiff, Fraud K. Muhammad, who identifies himself as homeless, filed 53 civil

     complaints 1 and 53 applications to proceed without prepayment of fees in the course of a single

     day. Muhammad's application to proceed without prepayment of fees will be granted, the

     complaints will be consolidated and dismissed as frivolous, and the plaintiff will be directed to

     show cause in writing why he should not be prospectively barred from filing without prepayment

     of fees.

                Muhammad, known to this court from similar prior filings, has filed the instant 53

     complaints against a variety of named defendants, all of whom have some connection to either

     the "CIA" -        as alleged confidential informants or as CIA officials, such as "the Governor to the

     CIA in Northern Illinois," or the "General Sergeant in charge to the CIA in Norther Illinois"-

     or to the DeKalb, Illinois police department. He alleges in one complaint against CIA officials

     and police officers that "[w]hile continuing to deprive [him] of [his] life, civil liberties and civil

     rights while CIA looking at the transferences of [his] certain brainwave frequencies from


                1   Fifty-two of the complaints are attached as Appendix A to the initial complaint.
monitors inside the secret CIA headquarter location beneath the basement of the DeKalb police

department" the CIA and police "orders confidential informants ... to secretly contact then pay $

money and many kilos of cocaine to all CIA staff and confidential informants ... in order to

eventually cause [his] death by cyanide poison through the conformity to the CIA in Arlington,

Virginia .... " CompI. at 1. Such allegations, part of a rambling, disjointed, and nearly

incoherent string of phrases, are typical of the 56 complaints submitted for filing. In summary,

the allegations in the complaints indicate that Muhammad believes several persons in the CIA

and DeKalb police department and those working with them as confidential informants watch

and follow him, have invaded his personal mental and physical space, have besmirched his

character, and are trying to kill him. In several of the complaints, he demands "a total sum

amount of 1,275 centrillion dollars in one lump sum to be issued to [him] immediately after the

verdict in [his] favor, [by] the presiding federal judge on that same day." The factual allegations

in these complaints repeat allegations made in prior filings by the plaintiff, all of which have

been dismissed immediately as frivolous. 2

       These complaints, both individually and as a whole, describe fantastic and delusional

scenarios. As such, they are subject to immediate dismissal as frivolous. See Neitzke v.

Williams, 490 U.S. 319, 328 (1989); Best v. Kelly, 39 F.3d 328, 330-31 (D.C. Cir. 1994).

Accordingly, these consolidated complaints will be dismissed with prejudice. The plaintiff has a

history of filing frivolous complaints, which result in an unwarranted consumption of judicial

resources. He has been warned previously that if he persisted in filing frivolous actions, the



       2See Civil Action Nos. 06-2193, 07-75, 07-76, 07-77, 07-78, 07-96, 07-145, 07-146, 09-
980,09-1046 (dismissing seven consolidated complaints), 09-1643.

                                                -2-
               ---------------------------------------




Court could limit or deny his ability to proceed without prepayment of fees. See Order,

Muhammad v. The Governor to the CIA of Illinois et at., Civil Action No. 09-1046 (D.D.C.

May 18, 2009). Accordingly, the plaintiff will be required to show cause in writing why he

should not be barred prospectively from filing without prepayment of the filing fee.

        A separate, related order accompanies this memorandum opinion.




Date:   S/ U (I U                                    [J~u            6 ihvclL
                                                     United States District Judge




                                               -3-